By the Court, Nelson, Ch. J.
I am inclined to think that wood or coal furnished a steamboat for her usual trips should be construed as coming within the terms of the statute giving a lien and summary remedy, for the collection of the debt created thereby against ships and vessels, 2 R. S. 493, § 1. The terms of the act are, whenever a debt shall be contracted ct for such provisions and stores, furnished within this state, as may be fit and proper for the use of such vessel,” &c. The word provisions, strictly considered, would be confined to such articles as enter into the food or subsistence for hands and passengers; but stores is a more general term, and may fairly embrace the article in question.
In Johnson v. The Steamboat Sandusky, 5 Wendell, 510, the court would, I think, have embraced wood within the term *178supplies, used in the act of 1798, 1 R. L. 130, had it not been for the connection which seemed to confine it to such articles as enter into the construction or equipment, and became a part of the vessel itself. To avoid this difficulty the language has been varied and transpose in the Revised Statutes, and this ucase is therefore taken out of the authority of that above cited.
Motion denied.